FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2021

                                       No. 04-21-00415-CV

                          IN RE Hugo Xavier DE LOS SANTOS, ESQ.,

                    From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CI23662
                            Honorable Laura Salinas, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On September 29, 2021, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus. After considering the petition and the record, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for
emergency stay are denied. See TEX. R. APP. P. 52.8(a).


           It is so ORDERED October 8, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT